DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of May 18, 2022.  Applicant’s arguments have been considered.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on February 18, 2022, have been noted.

Priority:  02/12/2014
Status of Claims:  Claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40 are pending.  Claims 1 and 17 have been AMENDED.  Claims 2, 3, 15, 18, 19 and 31 have previously been CANCELLED.  
Status of Office Action:  Non-Final (RCE)

Claim Objections
Claims 1 and 17 are objected to based upon a minor informality, as awkward language (e.g., ending with a preposition.)  Claims 1 and 17 conclude with: based on addresses at which the communications are sent from and received at.  The Examiner would suggest adjustment along the lines of: based upon addresses from which the communications are sent and received.  Appropriate correction is requested. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a system for authorizing a financial credit to a provider and verifying a user that, receives a communication from the user, performs verification of the user and a financial account, sending of a verification query message, selecting a reply address, verifying the user based on a receipt of a verification reply message, determining verification has been successful, transmits an authorization query message, receives an authorization reply message that the user has authorized crediting of the financial credit to the provider, creates a token specific to the combination of the user and the provider, includes a reference to an identifier of the user’s financial account, and transmits the financial credit to the provider with communications being analyzed based upon the addresses of the communications sent and received.  The limitations of authorizing a financial credit to a provider and verifying a user, receiving communication, performing verification, sending, selecting, determining, authorizing, creating, including and transmitting the financial credit based upon addresses of communications sent and received, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a network server, communication network, mobile device, and interface screen to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 13, 34 – 36, 48, 68, 140, 146 and 147 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 4 – 14, 16 and 33 – 36 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 4 – 14, 16 and 33 – 36 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with authorizing a financial credit to a provider and verifying a user, receiving communication, performing verification, sending, selecting, determining, authorizing, creating, including and transmitting the financial credit based upon addresses of communications sent and received is not an inventive concept.
Independent process Claim 17 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 17 is substantially similar to system Claim 1. 
Claims 20 – 30, 32 and 37 – 40 dependent from Claim 17, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 20 – 30, 32 and 37 - 40 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with authorizing a financial credit to a provider and verifying a user, receiving communication, performing verification, sending, selecting, determining, authorizing, creating, including and transmitting the financial credit based upon addresses of communications sent and received is not an inventive concept.
Therefore, Claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40 are rejected under 35 U.S.C. 101.  Claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Applicant has amended independent Claims 1 and 17 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, authorizing a financial credit to a provider, verifying a user and transmitting the financial credit, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting a technological improvement is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in the functioning of computing devices, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant’s citation of Diamond v. Diehr is unpersuasive as the claims are not directed to a mathematical equation relative to improvement in a technological process such as rubber molding or curing rubber.  In contrast, the instant claims, which do not involve rubber molding techniques, provide generically computer-implemented operations to a business field, again, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant’s apparent reference to Berkheimer and novelty is unpersuasive because the application of well-understood, routine, and conventional, as a single test, is not determinative of patent eligibility.  
Claims 1 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 17, along with Claims dependent from Claims 1 and 17, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1, 4 – 14, 16, 17, 20 – 30 and 32 – 40. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al., U.S. 2010/0082481 generally identifies a mobile device with a display, communications with a network server, initiation of a transaction, verification to a user specific account, crediting of a financial credit to a service provider, and completion of a transaction; Hammad et al., U.S. 2012/0018506 generally identifies tokenization subject to a dynamic card verification value, a financial account of a user, and a dynamic token subject to limited user account information for conducting a service provider transaction; Campos et al., U.S. 2013/0054470 generally identifies an information system for processing transactions, subject to tokenization of information relative to transactions and associated authentication data; Desai et al., U.S. 2014/0089185 generally identifies a mobile phone, conducting a transaction, tokenization and processing of a transaction based upon an incomplete identifier with a truncated/partial/incomplete identifier; McKenna, U.S. 2014/0214670 generally identifies a user’s identity within a merchant transaction subject to secondary authentication and an encrypted hash function; and Pelegero, U.S. 2010/0145860 generally describes unified identity verification of a user during shopping in a merchant network, subject to authorization and tokenization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
December 19, 2022